DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 08/12/2020, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/13/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 11-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 11-20 are drawn to a method and machine and thus, claim(s) fall(s) in two of the fourth statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 11 and 20 substantially recites the limitations: 
	Claim 12 language: “A method for scanning a shopping space comprising: Docket No. 8842-147456-US_603OUSO2 - 19 -providing,  travel instructions to a  system ; receiving, , estimated stock levels from  system, wherein  system configured to estimate an occupied volume in a  space associated with a storage area based on a  depth  and estimate a stock level of the storage area based on the occupied volume; and updating an inventory database based on the estimated stock levels received .”.
	In addition to claim 20 
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The claimed concepts above allow inventory update, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations above allow data of inventory received to be stored. 
In addition, claim 20 is similar versions of claim 11, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Accordingly, claims 11-20 recite an abstract idea for the same reason above. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 11 and 20 recite additional elements: 
Claim 11: “a central computer system”;
Claim 20: “a non-transitory storage medium”, “a control circuit”;
Claims 11 and 20: “motorized unit”, “locomotion system comprises a locomotion controller and a motor”, “3D scanner system comprises a 3D scanner processor and depth sensor”;
The additional elements above represent mere data gathering (e.g., stock level information) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is for the update of stock level. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the detect stock level is data received from the 3D scanner, specifically because the claimed is not direct to the 3D scanner it is direct to the computer system/ non-transitory storage medium that receives data and use that data to update the database. In addition, regarding the sending instruction to the locomotion system, is considered sending data. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
	In addition, claim 20 is similar versions of claim 11, and thus do not integrate the recited judicial exception into a practical application and the claims 11 and 20 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
	Accordingly, under Step 2A (prong 2), claim(s) 11-20 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry. Figure 1;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 12-19 do not add “significantly more” to the eligibility of claims 11 and 20 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 4, 6, 8-11, 14, 16, 18-19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Medina et al. (US 20190087772 A1, hereinafter Medina) in view of Olmstead (US 2018 0018788 A1).
	Regarding claim(s) 1, 11, and 20 Medina discloses a system for scanning a shopping space comprising: (Figure 3) 
	a locomotion system of a motorized unit configured to navigate the motorized unit in the shopping space, the locomotion system comprises a motor; Figure 1 ¶41 – locomotion platform 10 (¶43) including driving system with a drive motors, (¶46) the robot computer 40 including one or more processors to control imaging and locomotion platform; (¶52) The robot 1 may be programmed to navigate through specific waypoints 2 in the store; (¶103);
	a 3D scanner system of the motorized unit configured to perform scans, thescanner system comprises a depth sensor and a scanner configured to: Figure 1 ¶60 – the robot 1 may be equipped with additional imaging sensors 22 such as sonar, LIDAR; (¶46) the robot computer 40 including one or more processors to control imaging and locomotion platform; 
		estimate a stock level of the storage area based on [radar data]; and  (¶80);  The radar data may first be processed using computer 40 vision techniques to determine an estimated number of items on display;
	a central computer system communicatively coupled to the locomotion system and the  scanner system over a wireless network, the central computer system comprises a control circuit configured to: Figure 3 – database 60;
	receive estimated stock levels from the scanner system; and update an inventory database based on the estimated stock levels received from thescanner. ¶84  - inventory information is communicated to the database 60; ¶59 -  uploading inventory information 9 to a database on the cloud 60; Figure 3 – database 60; (¶80-81) quantity of items;
	In addition, regarding claim 11 and 20: “An apparatus for scanning a shopping space comprising: a non-transitory storage medium storing a set of computer readable instructions; and a control circuit configured to execute the set of computer readable instructions which cause to the control circuit to: provide travel instructions to a locomotion system of a motorized unit,” (¶103) the monitoring system 664 may coordinate the deployment and return of robots 600 during peak business hours; may direct one or more of the robots 600 to change routes;
	Medina discloses (¶80) The radar data may first be processed using computer 40 vision techniques to determine an estimated number of items on display; however, does not disclose the limitations below:
	Olmstead discloses:
	3D scanner processor ¶23 – a camera 12 including a processor, wherein the camera 12 is 3D and has a depth sensor (¶22 and ¶30);
	identify a 3D space associated with a storage area; estimate an occupied volume in the 3D space associated with the storage area based on a 3D scan from the depth sensor; and estimate a stock level of the storage area based on the occupied volume; and  (¶36 - the camera 12 obtains an image of the region of interest from which is generated a depth profile or map, D(x,y) (see FIG. 9); see ¶32-33;
	(¶39) the camera monitors the region of interest and periodically acquires images of the items (¶40) The VRT is determined using a similar depth map analysis and summation calculation described previously with reference to FIGS. 6-9 (¶42) Vbase=10,000 and Vfull=8,800, where Vfull was calculated with three apples in the region of interest. Then, using equation (3), the ΔV per item is −400, further see (¶35-44);
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Medina to include the above limitations as taught by Olmstead, in order to improve object recognition systems and methods, such systems and methods providing improved counting and tracking capabilities without reliance on barcodes or other identifiers affixed to the object, (see: Olmstead, ¶4).
	In addition, Medina discloses (¶46) the robot computer 40 includes one or more processor to control imaging and locomotion platform; Medina does not disclose that one processor is dedicate to the locomotion and the other processor is dedicate to 3D scanner – “locomotion controller”, “3D scanner processor”; 
	Medina discloses a market need for controlling parts of a robot such as imaging sensors and locomotion system of a robot, ¶4, ¶102; There are finites numbers of ways to control imaging and locomotion: (1) by having a processor dedicate to the imaging device and another processor dedicate to the locomotion platform, or (2) by having both processors dedicate to both imaging and locomotion; 
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to select the option of (1) a dedicate processor to the imaging device and another dedicated processor dedicate to the locomotion platform and incorporate it into the system of Medina since there are a finite number of identified, predictable potential solutions ((1) and (2)) to the recognized need (controlling parts of a robot) and one of ordinary skill in the art could have pursued the known potential, further in order to use processors that allow easy development and high speed of data transfer, (see: Medina ¶46), and further in order to have intertangle parts for maintenance, troubleshooting, replacement, and upgrades. 
	Regarding claims 4 and 14, Medina does not disclose wherein the 3D scanner system is configured to identify the 3D space associated with the storage area by: capturing an image of the storage area; detecting a boundary of an access plane of the storage area based on the image of the storage area; determining a distance from the depth sensor to the access plane of the storage area; and identify the 3D space based on the boundary of the access plane, the distance to the access plane, and a depth of the storage area. Olmstead discloses: (¶33) the camera obtain an image, generated the depth profile of display or table, FIG. 7, with the “1000” value representing the distance from the camera 12 to the floor 36, and the “900” value representing the distance from the camera 12 to the table 18 (access plane). therefore, boundaries are detected; (¶34) where the total volume of the baseline region of interest, Vbase, is measured as the sum of all the depths from the all the x-y pixel coordinates;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Medina to include the above limitations as taught by Olmstead, in order to improve object recognition systems and methods, such systems and methods providing improved counting and tracking capabilities without reliance on barcodes or other identifiers affixed to the object, (see: Olmstead, ¶4).
	Regarding claims 6 and 16, Medina does not disclose wherein the depth of the storage area is determined based on identifying one or more of a storage area type and a storage area location. Olmstead discloses: (¶31) region of interest is identified, the region including the items/objects to be counted (location), such as a box of apples (type). Once the region of interest is identified, at step 404, the camera is positioned with its field of view arranged to overlap the identified region of interest and the items/objects.;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Medina to include the above limitations as taught by Olmstead, in order to improve object recognition systems and methods, such systems and methods providing improved counting and tracking capabilities without reliance on barcodes or other identifiers affixed to the object, (see: Olmstead, ¶4).
	Regarding claims 8 and 18, Medina discloses:
	wherein the scanner system is further configured to apply a smoothing function to the scan to estimate the stock level.  (¶80) The radar data may first be processed using computer 40 vision techniques to determine an estimated number of items on display. The captured image data may then be processed to detect and extract labels or barcodes. This inventory information may be cross-referenced with determinations made using the radar data to accurately determine stock quantity. These steps may be performed in any combination, order, or recursion necessary to determine stock quantity and other inventory information. This may be especially useful for products of small size and shape, for example, screws and other small hardware components.
	Medina does not disclose scanner as 3D Olmstead discloses: ¶23 – a camera 12 including a processor, wherein the camera 12 is 3D and has a depth sensor (¶22 and ¶30);
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Medina to include the above limitations as taught by Olmstead, in order to improve object recognition systems and methods, such systems and methods providing improved counting and tracking capabilities without reliance on barcodes or other identifiers affixed to the object, (see: Olmstead, ¶4).
	Regarding claims 9 and 19, Medina discloses:
	wherein the central computer system is further configured to determine a refined stock level estimation. (¶80) The radar data may first be processed using computer 40 vision techniques to determine an estimated number of items on display. The captured image data may then be processed to detect and extract labels or barcodes. This inventory information may be cross-referenced with determinations made using the radar data to accurately determine stock quantity;
	Medina does not disclose by averaging or selecting from estimated stock levels associated with the same storage area. Olmstead discloses: (¶43) equation (5) may be rounded to the nearest whole number to account for an assumption that all items are substantially the same volume and to account for potential measurement error. For example, assuming the calculation in equation (5) returns an n=2.3. The calculation may be rounded to the nearest whole number, n=2. Similarly, if the calculation returned n=1.7, then the calculation may be rounded upward to n=2.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Medina to include the above limitations as taught by Olmstead, in order to improve object recognition systems and methods, such systems and methods providing improved counting and tracking capabilities without reliance on barcodes or other identifiers affixed to the object, (see: Olmstead, ¶4).
	Regarding claim 10, Medina discloses: 
	wherein the motorized unit further comprises an image sensor configured to capture item identifiers in a shopping space and the central computer system is configured to update the inventory database based on item identifiers associated with one or more estimated stock levels. (¶80) The captured image data may then be processed to detect and extract labels or barcodes. This inventory information may be cross-referenced with determinations made using the radar data to accurately determine stock quantity. (¶84) As shown in box 530, inventory information with a confidence level above a threshold may be communicated to the database 60, as shown in box 550. (¶83) The confidence level may be determined by a number of factors, as shown in boxes 521-525, including captured image quality, the type of items detected, the number of items detected, the stock status of the items, similarity to historic results, respectively. (¶158) further see figure 17B
	Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Medina and Olmstead as applied to claims 1 and 11, and further in view of HIROTAKA et al. (US 20210272269 A1, hereinafter HIROTAKA).
	 Regarding claim(s) 2 and 12, the combination, specifically Medina discloses:
	wherein the scanner system is no data connection to the locomotion system.
 (¶48) the robot uses navigation system to navigate the store and use floorplan or similar layout, ¶51 see figure 1; 
	The combination does not disclose the 3D scanner system is a removable module of the motorized unit configured to be removed without affecting the locomotion system 	HIROTAKA discloses (¶181 and 183) and figure 13 - the robot 1 removes and holds the detachable camera 161;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by HIROTAKA, in order to enable to robot to capture image of abnormal points, (see: HIROTAKA, ¶181).
	Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Medina and Olmstead as applied to claims 1 and 11, and further in view of Skaff et al. (US 20170286773 A1, hereinafter Skaff).
	Regarding claim(s) 3 and 13, the combination of Medina and Olmstead discloses:
	wherein the 3D scanner is configured to estimate stock levels of a plurality of storage. ¶80 - determine an estimated number of items on display; ¶103 coverage of the facility; (Olmstead ¶23);
	The combination does not disclose while not in communication with the central computer system Skaff discloses ¶23 - realogram data is primarily stored and images are processed within the autonomous robot. Advantageously, this reduces data transfer requirements, and permits operation even when local or cloud servers are not available;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Skaff, in order to permits operation even when local or cloud servers are not available, (see: HIROTAKA, ¶23).
	Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Medina and Olmstead as applied to claims 4 and 14, and further in view of FISHER et al. (US 20190043003 A1, hereinafter FISHER).
	Regarding claim(s) 5 and 15, the combination specifically Olmstead wherein the boundary of the access plane is identified (¶33) the camera obtain an image, generated the depth profile of display or table, FIG. 7, with the “1000” value representing the distance from the camera 12 to the floor 36, and the “900” value representing the distance from the camera 12 to the table 18 (access plane). therefore, boundaries are detected; (¶34) where the total volume of the baseline region of interest, Vbase, is measured as the sum of all the depths from the all the x-y pixel coordinates;
	The combination does disclose via a convolution neural network algorithm FISHER discloses: ¶238 - background image recognition engines, receiving corresponding sequences of images from the plurality of cameras and recognize semantically significant differences in the background (i.e. inventory display structures like shelves)…the background image recognition engines comprise convolutional neural networks.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by FISHER, in order to effectively and automatically identify and track put and take actions of subjects in large spaces (see: FISHER, ¶23).
	Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Medina and Olmstead as applied to claims 1 and 11, and further in view of SWIETOJANSKI et al. (US 20200246977 A1, hereinafter SWIETOJANSKI).
	Regarding claims 7 and 17, the combination discloses (Olmstead) “3D scanner”: however, does not disclose wherein the scanner system is further configured to combine scans of the storage area from multiple angles to estimate the occupied volume. 
	SWIETOJANSKI discloses:
	 ¶30 causing at least part of the robot 100 to rotate such that an image sensor obtains image data from multiple angles. For example, a part of the robot 100 may rotate around 360 degrees to enable the image sensor to capture the image data of the environment from different perspectives; Images of the environment from the different perspectives may be stitched together digitally to form a 360 degree map of the environment. Therefore, a 360 degree spatial map of the environment may be obtained without multiple cameras positioned at different locations being used;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by SWIETOJANSKI, in order to obtain images from different locations without having multiple cameras (see: SWIETOJANSKI, ¶30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627